

Exhibit 10.1
AGREEMENT AND PLAN OF MERGER


     This Agreement and Plan of Merger (the “Plan”) is adopted as of July 1,
2008, by and between PACIFIC ASIA PETROLEUM, INC., a Delaware corporation
(“PFAP”), and NAVITAS CORPORATION, a Nevada corporation (“Navitas”).


     WHEREAS, PFAP is a corporation duly organized and existing under the laws
of the State of Delaware;


     WHEREAS, Navitas is a corporation duly organized and existing under the
laws of the State of Nevada;


     WHEREAS, on the date hereof, PFAP has authority to issue 350,000,000 shares
of capital stock consisting of 300,000,000 shares of common stock, $0.001 par
value per share (“PFAP Common Stock”), of which 40,006,983 shares of common
stock are issued and outstanding, and 50,000,000 shares of preferred stock,
$0.001 par value per share, none of which shares of preferred stock are issued
and outstanding;


     WHEREAS, after giving effect to the merger, PFAP will acquire a net of
29,995 shares of PFAP Common Stock;


     WHEREAS, the respective Boards of Directors of Navitas and PFAP have
determined that it is advisable and in the best interests of each such
corporation and their respective stockholders that Navitas merge with and into
PFAP upon the terms and conditions herein provided;


     WHEREAS, the respective Boards of Directors of Navitas and PFAP have
approved this Plan; and


     WHEREAS, the stockholders of Navitas have approved this Plan and
stockholder approval is not required for PFAP pursuant to Sections 252(c) and
251(f) of the Delaware General Corporation Law (“DGCL”).


     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, PFAP and Navitas hereby agree to merge as follows:


     1. Merger. Subject to the terms and conditions hereinafter set forth,
Navitas shall be merged with and into PFAP, with PFAP to be the surviving
corporation in the merger (the “Merger”). The Merger shall be effective on the
later of the date and time (the “Effective Time”) that a properly executed
certificate of merger consistent with the terms of this Plan and Section 252 of
the DGCL is filed and effective with the Secretary of State of Delaware and
articles of merger are filed and effective with the Secretary of the State of
Nevada as required by Section 92A.200 of the Nevada Revised Statutes (the
“NRS”).   Upon release of the shares from escrow as described in Section 8 of
this Plan, PFAP shall enter into and deliver or cause to be delivered to each
Investor a Registration Rights Agreement relating to the shares of PFAP Common
Stock to be received in the

 
1

--------------------------------------------------------------------------------

 

Merger, in substantially the form attached hereto as Exhibit A and dated as of
the date of release of such shares from escrow.
 
  2. Principal Office of PFAP. The address of the principal office and mailing
address of PFAP is 250 East Hartsdale Ave., Suite 47, Hartsdale, New York 10530.

     3. Corporate Documents. The Certificate of Incorporation of PFAP, as in
effect immediately prior to the Effective Time, shall continue to be the
Certificate of Incorporation of PFAP as the surviving corporation without change
or amendment until further amended in accordance with the provisions thereof and
applicable law. The Bylaws of PFAP, as in effect immediately prior to the
Effective Time, shall continue to be the Bylaws of PFAP as the surviving
corporation without change or amendment until further amended in accordance with
the provisions thereof and applicable law.


     4. Directors and Officers. The directors and officers of PFAP at the
Effective Time shall continue to be directors and officers, holding the same
titles and positions, of PFAP at the Effective Time, and after the Effective
Time shall serve in accordance with the Bylaws of PFAP.


     5. Succession. At the Effective Time, PFAP shall succeed to Navitas in the
manner of and as more fully set forth in Section 259 of the DGCL and in
Section 92A.250 of the NRS.


     6. Further Assurances.  Each Party agrees to use its reasonable efforts to
take all actions, and to do all things necessary, proper, or advisable under
applicable laws to consummate and make effective, as soon as reasonably
practicable after the date of this Plan, the transactions contemplated by this
Plan.  From time to time, as and when required by PFAP or by its successors and
assigns, there shall be executed and delivered on behalf of Navitas such deeds
and other instruments, and there shall be taken or caused to be taken by it such
further and other action, as shall be appropriate or necessary in order to vest
or perfect in or to confer of record or otherwise PFAP in the title to and
possession of all the interests, assets, rights, privileges, immunities, powers,
franchises and authority of Navitas, and otherwise to carry out the purposes and
intent of this Plan, and the officers and directors of PFAP are fully authorized
in the name and on behalf of Navitas or otherwise to take any and all such
actions and to execute and deliver any and all such deeds and other instruments.


     7. Common Stock of PFAP. At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof, each share of common
stock, $0.0001 par value per share (“Navitas Common Stock”) outstanding
immediately prior thereto shall be changed and converted automatically into
0.2045455 fully paid and non-assessable shares of PFAP Common Stock, rounded up
to the next whole share.


     8. Stock Certificates. At and after the Effective Time, all of the
outstanding certificates which prior to that time represented shares of Navitas
Common Stock shall be deemed for all purposes to evidence ownership of and to
represent shares of PFAP Common Stock into which the shares of the Navitas
Common Stock represented by such

 
2

--------------------------------------------------------------------------------

 

certificates have been converted as herein provided. The registered owner on the
books and records of Navitas or its transfer agent of any such outstanding stock
certificate shall, until such certificate shall have been surrendered for
transfer or otherwise accounted for to PFAP or its transfer agent, have and be
entitled to exercise any voting and other rights with respect to and to receive
any dividend and other distributions upon the shares of Navitas Common Stock
evidenced by such outstanding certificate as above provided. Certificates for
shares of PFAP Common Stock into which the shares of the Navitas Common Stock
have been converted as herein provided will be held in escrow by PFAP until (i)
Navitas or its authorized representatives files final tax returns and completes
a final accounting review for the period ending on the date of the filing of the
certificates of merger with the Secretaries of State of Nevada and Delaware
pursuant to Section 1 (the “Closing Date”), and (ii) Navitas provides copies of
its final tax returns, books and records, and final financial statements  to
PFAP.


     9.  PFAP Common Stock Held by Navitas.  At the Effective Time, the
previously outstanding 480,000 shares of PFAP Common Stock registered in the
name of Navitas shall, by reason of the Merger, be reacquired by PFAP, and shall
resume the status of authorized and unissued shares of PFAP Common Stock.


     10.  Representations of Navitas.


10.1 Organization, Good Standing and Qualification.  Navitas is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to own and
operate its properties and to carry on its business as now conducted and as
proposed to be conducted.  Navitas is duly qualified to transact business and is
in good standing in each jurisdiction in which the failure to so qualify,
individually or in the aggregate, would have a material adverse effect on its
business, financial condition or prospects as a whole (“Material Adverse
Effect”).
 
10.2 Capitalization and Voting Rights.  The authorized capital stock of Navitas
consists of the following:
 
(a) Preferred Stock.  20,000,000 shares of preferred stock, par value $0.0001
(the “Preferred Stock”), none of which are issued and outstanding.
 
(b) Common Stock.  80,000,000 shares of Navitas Common Stock, of which
2,200,000 shares are issued and outstanding.
 
    (c) Other Rights.  There are not any outstanding options, warrants, rights
(including purchase, conversion or preemptive rights), calls, commitments,
subscription rights, exchange rights, profit participation, or other agreements
for the purchase or acquisition from Navitas, or similar rights to acquire from
Navitas or similar obligations of Navitas to issue, any shares of its capital
stock.
 
10.3 Valid Issuance.  The outstanding shares of Navitas Common Stock were duly
and validly authorized and issued, fully paid and nonassessable, and were
 

 
3

--------------------------------------------------------------------------------

 

issued in accordance with the registration or qualification provisions of the
Securities Act of 1933, as amended (the “Securities Act”) and any relevant state
securities laws or pursuant to valid exemptions therefrom.
 
10.4 Subsidiaries.   Navitas does not presently own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity, and is not a participant in any joint venture, partnership, or
similar arrangement.
 
10.5 Authorization.  Navitas has all requisite power and authority to execute,
deliver and perform this Plan.  All corporate action on the part of Navitas and
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Plan and the performance of all obligations of
Navitas hereunder.  This Plan has been duly executed and delivered by Navitas,
and assuming it has been duly executed and delivered by PFAP, constitutes a
valid and legally binding obligation of Navitas, enforceable against Navitas in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
10.6 Governmental and Third Party Consents; Compliance with Laws and Court
Orders.  Other than as contemplated by Sections 1 and 17 of this Plan, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority or any third party on the part of Navitas is required in
connection with the consummation of the transactions contemplated by this Plan,
except qualification or filings under applicable securities laws as may be
required in connection with the transactions contemplated by this Plan.  Navitas
is not in violation of any provisions of any laws, statutes, ordinances,
regulations, administrative interpretations, judgments, injunctions, orders,
policies or decrees of any court or governmental or administrative authority
that are applicable to Navitas or its assets.
 
10.7 Litigation.  There is no action, suit, proceeding, arbitration, complaint,
charge or investigation pending or, to Navitas’s knowledge, currently threatened
against Navitas that questions the validity of this Plan or the right of Navitas
to enter into such agreement, or to consummate the transactions contemplated
hereby.  Neither Navitas, nor to Navitas’s knowledge, any of its officers or
directors, is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by
Navitas currently pending.
 
10.8 Intellectual Property. There is no trademark, copyright, service mark,
trade name, patent or trade secret, not currently owned or licensed to Navitas
that are necessary for the operation of the business of Navitas as presently
conducted, and, to Navitas’s knowledge, none of Navitas’s owned or licensed
trademarks, copyrights, service marks, trade names, patents or trade secrets
conflict with or infringe the rights of
 

 
4

--------------------------------------------------------------------------------

 

others.  Navitas’s has no registered copyrights, registered trademarks, patents
or patent applications owned by, or under license to, Navitas (“Company IP
Rights”).
 
10.9 Compliance with Other Instruments.  Navitas is not in violation or default
of any provision of the Certificate or its Bylaws, or of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, or of any provision of any federal or state statute, rule or
regulation applicable to it.  The execution, delivery and performance of this
Plan and the consummation of the transactions contemplated hereby will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either a material default
under any such instrument, judgment, order, writ, decree or contract, or an
event that results in the creation of any lien upon any assets of Navitas, or
the suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to Navitas, its business,
operations, assets or properties.
 
10.10 Permits.  Navitas has all franchises, permits, licenses and any similar
authority necessary for the conduct of each its business as now being conducted
by it.
 
10.11 Employees.  Navitas does not have any employees, other than Adam McAfee.
 
10.12 Tax Returns, Payments and Elections.  Navitas has timely filed, or timely
filed for an extension which extension has not lapsed, all tax returns required
to be filed by it, each such tax return has been prepared in compliance with all
applicable laws and regulations, and all such tax returns are true and accurate
in all respects.  All taxes due and payable by Navitas have been paid.  No claim
has ever been made by a taxing authority in a jurisdiction where Navitas does
not pay taxes or file tax returns that Navitas is, or may be subject to, taxes
assessed by such jurisdiction.  There are no liens for taxes (other than current
taxes not yet due and payable) on the assets of Navitas.  
 
10.13 Agreements.  Other than the transactions contemplated by this Plan, there
are no material agreements, understandings or proposed transactions between
Navitas and any of its officers, directors, affiliates, or any affiliate
thereof.  Except for this Plan, there are no agreements,
understandings,  instruments, contracts or proposed transactions to which
Navitas is a party or by which it is bound that involve obligations (contingent
or otherwise) of, or payments to, Navitas.
 
10.14 Title to Property and Assets.  Navitas owns its property and assets free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair Navitas’s ownership or use of such
property or assets.  As of the Effective Date, Navitas’s sole asset shall be
480,000 shares of PFAP Common Stock and deferred tax assets.
 

 
5

--------------------------------------------------------------------------------

 

10.15 Financial Statements.  The financial statements of Navitas comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission with respect
thereto.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of Navitas, as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Navitas has no material liabilities,
contingent or otherwise not reflected in its financial statements that are
required under GAAP to be reflected in financial statements.
 
10.16 Employee Benefit Plans.  Navitas does not maintain, contribute to,
participate in, or sponsor any employee benefit plans that are subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  Navitas
is not a party to or bound by any currently effective employment contract,
deferred compensation agreement, bonus plan, incentive plan, profit sharing
plan, severance, retirement agreement, or other employee compensation agreement.
 
10.17 Books and Records.  The Certificate and Bylaws of Navitas are in the form
provided to counsel for PFAP.  The copy of the minute books of Navitas provided
to PFAP’s counsel contains minutes of all meetings of directors and stockholders
and all actions by written consent without a meeting by the directors and
stockholders since the date of incorporation and reflects all actions by the
directors (and any committee of directors) and stockholders with respect to all
transactions referred to in such minutes accurately in all material respects.
 
10.18   No Brokers.  No brokerage or finder’s fees or commissions are or will be
payable by Navitas to any broker, financial advisor or financial consultant,
finder, placement agent, investment banker or bank with respect to the
transactions contemplated by this Plan.
 
     11. Amendment. The Boards of Directors of PFAP and Navitas may amend this
Plan at any time prior to the Merger, provided that an amendment made subsequent
to the adoption of the Plan by the stockholders of Navitas shall not (i) alter
or change the amount or kind of shares, securities, cash, property and/or rights
to be received in exchange for the Navitas Common Stock, (ii) alter or change
any term of the Certificate of Incorporation of PFAP, as the surviving
corporation to the Merger if such alteration or change would adversely affect
the holders of Navitas Common Stock in a manner different from the affect on the
holders of PFAP Common Stock, or (iii) alter or change any of the terms and
conditions of the Plan if such alteration or change would adversely affect the
holders of Navitas Common Stock.


     12. Abandonment. At any time before the Effective Time, this Plan may be
terminated and the Merger contemplated hereby may be abandoned by the Board of
Directors of

 
6

--------------------------------------------------------------------------------

 

either PFAP or Navitas or both, notwithstanding approval of this Plan by the
stockholders of Navitas.


     13. Rights and Duties of Navitas. At the Effective Time and for all
purposes the separate existence of Navitas shall cease and shall be merged with
and into PFAP which, as the surviving corporation, shall thereupon and
thereafter possess all the rights, privileges, immunities, licenses and
franchises (whether of a public or private nature) of Navitas; and all property
(real, personal and mixed), all debts due on whatever account, all choses in
action, and all and every other interest of or belonging to or due to Navitas
shall continue and be taken and deemed to be transferred to and vested in PFAP
without further act or deed; and the title to any real estate, or any interest
therein, vested in Navitas shall not revert or be in any way impaired by reason
of such Merger; and, except as otherwise provided under this Plan, PFAP shall
thenceforth be responsible and liable for all the liabilities and obligations of
Navitas; and, to the extent permitted by law, any claim existing, or action or
proceeding pending, by or against Navitas may be prosecuted as if the Merger had
not taken place, or PFAP may be substituted in the place of such corporation.
Neither the rights of creditors nor any liens upon the property of Navitas shall
be impaired by the Merger. If at any time PFAP shall consider or be advised that
any further assignment or assurances in law or any other actions are necessary
or desirable to vest the title of any property or rights of  Navitas in PFAP
according to the terms hereof, the officers and directors of PFAP are empowered
to execute and make all such proper assignments and assurances and do any and
all other things necessary or proper to vest title to such property or other
rights in PFAP, and otherwise to carry out the purposes of this Plan.


     14. Consent to Service of Process. PFAP hereby agrees that it may be served
with process in the State of Nevada in any proceeding for enforcement of any
obligation of Navitas, as well as for enforcement of any obligation of PFAP
arising from the Merger. PFAP hereby irrevocably appoints the Secretary of State
of the State of Nevada and the successors of such officer its attorney in the
State of Nevada upon whom may be served any notice, process or pleading in any
action or proceeding against it to enforce against PFAP any obligation of
Navitas. In the event of such service upon the Secretary of State of the State
of Nevada or the successors of such officer, such service shall be mailed to the
principal office of PFAP at 250 East Hartsdale Ave., Suite 47, Hartsdale, New
York 10530.


   15.  Conduct of Business Pending Consummation. From the date of this Plan
until the earlier of the Effective Time or the termination of this Plan, unless
the prior written consent of PFAP shall have been obtained, Navitas covenants
and agrees that it will not do or agree or commit to do any of the
following: (a) amend its Articles of Incorporation or Bylaws; (b) incur any
indebtedness for borrowed money, assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other person or
entity, or impose, or suffer the imposition, on any asset of Navitas of any lien
or permit any such lien to exist; (c) repurchase, redeem, or otherwise acquire
any shares, or any securities convertible into any shares, of the capital stock
of Navitas, or declare or pay any dividend or make any other distribution in
respect of Navitas stock; (d) issue,

 
7

--------------------------------------------------------------------------------

 

sell, pledge, encumber, authorize the issuance of, any additional shares of
Navitas stock or any other equity right; (e) adjust, split, combine or
reclassify any capital stock of Navitas, or sell, lease, mortgage or otherwise
dispose of or otherwise encumber any asset; (f) purchase any securities or
assets of any person or entity or otherwise acquire direct or indirect control
over any person or entity; (g) grant any increase in compensation or benefits
to the employees or officers of Navitas, or hire any employees; (h) make any
significant change in any tax or accounting methods or systems of internal
accounting controls, except as may be appropriate to conform to changes in tax
laws or GAAP as concurred to by PFAP's independent auditors; or (k) commence any
litigation.


    16.   Adverse Changes in Condition.  Each part agrees to give written notice
promptly to the other party upon becoming aware of the occurrence or impending
occurrence of any event or circumstance relating to it or any of its
subsidiaries which (i) is reasonably likely to have, individually or in the
aggregate, a material adverse effect on the business, financial condition or
assets of Navitasor PFAP, as applicable, or (ii) would cause or constitute a
material breach of any of its representations, warranties, or covenants
contained herein, and to use its reasonable efforts to prevent or promptly to
remedy the same.


   17.   Stockholder Approval.  Navitas shall solicit written consents in lieu
of a Stockholders’ Meeting as soon as reasonably practicable for the purpose of
obtaining approval of this Plan and such other related matters as it deems
appropriate. In connection with such solicitation, (i) the Board of Directors of
Navitas shall recommend to its stockholders the approval of the matters
submitted for approval, and (ii) the Board of Directors and officers of Navitas
shall use its reasonable best efforts to obtain such stockholders’ approval.


    18. Expenses.   Navitas LLC shall pay, or cause to be paid, to PFAP the
amount of $25,000 on or before the Closing Date as a non-accountable fees and
expense reimbursement to cover PFAP’s transactional, legal and accounting fees
and expenses incurred in connection with the Merger.  Navitas will bear all of
its own fees and expenses incurred in connection with the Merger..


    19.   Confidentiality.  Neither party will issue any statement or
communication to the public or press regarding the proposed Merger without the
prior written consent of the other party; provided, however, that PFAP may make
appropriate disclosures to third party advisors, potential investors, regulatory
authorities, and as otherwise required by law or the rules of any securities
exchange which may be applicable without the prior written consent of Navitas,
including, but not limited to, disclosure of the entry into this Plan in PFAP’s
securities filings and investor presentations.  If negotiations are terminated
by either party, the proposed terms of the Merger and all Merger-related
discussions will be kept confidential and will not be disclosed to any person.
 
   20.    Taxes.  Each of the parties undertakes and agrees to use its
reasonable efforts to cause the Merger, and to take no action which would cause
the Merger not, to qualify for treatment as a “reorganization” within the
meaning of Section 368(a) of the Internal Revenue Code for federal income tax
purposes.

 
8

--------------------------------------------------------------------------------

 



   21.   Governing Law.  This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of laws.
 
  22.    Indemnity.  All representations and warranties of Navitas in this Plan
will survive the execution and delivery of this Plan and the effective date of
the Merger (the “Effective Date”) and will expire on the eighteen month
anniversary of the Effective Date, except for Navitas’ representations and
warranties set forth in Section 10.12 above (“Tax Returns, Payments and
Elections”), which shall survive the execution and delivery of this Plan and the
Effective Date of the Merger and will expire on such date(s) that the relevant
taxing authorities’ ability to audit such tax returns and/or applicable statutes
of limitations expire with respect to any claims that may arise as a result of
any breach of such representations and warranties (the “Audit Period”).  Navitas
LLC, a limited liability company whose members are the stockholders of Navitas,
hereby indemnifies, protects, defends (at PFAP’s request), releases and holds
harmless PFAP, its directors, officers, employees, managers, representatives,
agents, stockholders, controlling persons, and affiliates from and against any
and all losses, liabilities, claims, damages and expenses (including reasonable
costs of investigation and defense and reasonable attorneys’ fees), whether or
not involving a third-party claim, brought before the second anniversary after
the Effective Date (except with respect to breaches of Section 10.12, which may
be brought at any time during the Audit Period), arising, directly or
indirectly, out of, or resulting from or incident to:
 
(a)           any breach or inaccuracy of any representation or warranty of
Navitas set forth in this Plan;
 
 
(b)           any breach of any covenant or other agreement made by Navitas in
or pursuant to this Plan;
 
 
(c)           any liability arising under or with respect to any and all
Employee Plans, and any liability with respect to any of Navitas’s employees,
former employees or service providers relating to acts or omissions which
occurred on or prior to the Effective Date;
 
 
(d)           any claim by any person or entity for brokerage or finder’s fees
or commissions or similar payments based on any agreement or understanding
alleged to have been made by such person or entity with Navitas (or any person
or entity acting (or purportedly acting) on behalf of any such person or entity)
in connection with the transactions contemplated by this Plan;
 
 
(e)           any claim, including taxes, arising in connection with any
distributions made to Navitas’s stockholders at any time prior to and including
the Effective Date of the Merger;
 
 
(f)           any claim arising in connection with any of Navitas’s business or
operations prior to and including the Effective Date of the Merger; or
 
(g)           any claim or indemnification obligation arising pursuant to that
certain Deed and Release, dated on or about August 8, 2006, by and among Airdex
International,
 

 
9

--------------------------------------------------------------------------------

 

Inc., Lesweek Pty Ltd., Robdeb Pty Ltd., Casmon Marketing Services Pty Ltd.,
Technology Assets Group LLC, Airdex Acquisition, Inc., OPDC Acquisition LP,
Michael Petersen, Cagan McAfee Capital Partners LLC, American Institutional
Partners, and Crone Rozynko, LLP.


  23.           Closing Conditions and Deliverables.  The closing of the Merger
shall be subject to the satisfaction, at or prior to the Closing Date, of each
of the following conditions:


(a) Accuracy of Representations.  All of the representations and warranties of
Navitas contained in Section 3 of this Plan must have been accurate in all
respects as of the Closing Date.
 
(b) Navitas’ and PFAP’s Performance.  All of the covenants and obligations that
Navitas and PFAP are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing Date must have been duly performed and
complied with in all respects, and each document required to be delivered by
each party pursuant to any applicable provision of this Plan must have been
delivered.
 
(c) Officer’s Certificate.  Navitas shall furnish PFAP with a certificate dated
the Closing Date signed on its behalf by an authorized officer to the effect
that the conditions set forth in Section 23(a) and (b) have been satisfied with
respect to Navitas.
 
(d) Release.  Navitas shall have received a fully executed release from each
stockholder of Navitas in the form attached hereto as Exhibit B.
 
 
  24.           Legends.  Each stock certificate representing the PFAP Common
Stock shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
 


 








Signature Page Follows



 
10

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, this Agreement and Plan of Merger, having first been
duly approved by resolution of the Boards of Directors of PFAP and Navitas, has
been executed on behalf of each of said two corporations by their respective
duly authorized officers.

                 
PACIFIC ASIA PETROLEUM, INC.
 
NAVITAS CORPORATION
   
a Delaware corporation
 
a Nevada corporation
                     
By:
 
  /s/ Frank C. Ingriselli   
 
By:
 
  /s/ Adam M. McAfee  
   
Name:
 
Frank C. Ingriselli
 
Name:
 
Adam M. McAfee
   
Title:
 
President and CEO
 
Title:
 
President
   



Solely For Purposes of Sections 18 and 22:


NAVITAS LLC
a Nevada limited liability company




By:  /s/ Adam M. McAfee
Name:  Adam M. McAfee
Title:  Managing Member


Address:
10600 N. DeAnza Blvd, Ste 250
Cupertino, CA  95014


Fax: (408) 873 - 0550



 
11

--------------------------------------------------------------------------------

 



Secretary Certification


The Secretary of PFAP, the Surviving Corporation, by signing below, certifies
that the Plan of Merger has been adopted by the Board of Directors of PFAP, the
Surviving Corporation, pursuant to subsection 251(f) of the General Corporation
Law of Delaware and without any vote of its stockholders and that the following
conditions of said section have been satisfied:  (i) the Agreement and Plan of
Merger does not amend in any respect the Certificate of Incorporation of PFAP;
(ii) each share of stock of PFAP outstanding immediately prior to the Effective
Date of the Merger is to be an identical outstanding share of the Surviving
Corporation; (iii) the authorized unissued shares of common stock of the
Surviving Corporation to be issued under the Plan of Merger plus
shares convertible into such stock to be issued or delivered under the Plan of
Merger do not exceed 20% of the shares of common stock of PFAP outstanding
immediately prior to the Effective Date of the Merger.




PACIFIC ASIA PETROLEUM, INC.
a Delaware corporation
     
By: /s/ Frank C. Ingriselli
 
     

Frank C. Ingriselli, Secretary

 
12

--------------------------------------------------------------------------------

 
